  Case 1:20-cv-01847-NLH Document 7 Filed 10/02/20 Page 1 of 6 PageID: 80



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
BRIAN WILLIAM SCHUMAKER,            :
                                    :
          Petitioner,               :    Civ. No. 20-1847 (NLH)
                                    :
     v.                             :    OPINION
                                    :
                                    :
DAVID E. ORTIZ,                     :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Brian William Schumaker
59309-019
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

HILLMAN, District Judge

     Brian William Schumaker has filed an amended petition for

writ of habeas corpus under 28 U.S.C. § 2241 arguing that the

trial court was without jurisdiction to try his criminal case

because “Title 18 USC § 3231 was NEVER authorized to be included

in H.R. 3190 or signed into ANY Public Law!!”         ECF No. 5 at 6

(emphasis in original).     He also moves to add certain political

figures as co-defendants in the matter.        ECF No. 4.    For the

reasons expressed below, this Court will dismiss the petition

for lack of jurisdiction.
     Case 1:20-cv-01847-NLH Document 7 Filed 10/02/20 Page 2 of 6 PageID: 81



I.    BACKGROUND

       A jury in the Northern District of Georgia convicted

Petitioner of traveling to engage in a sexual act with a minor,

18 U.S.C. § 2241(c); using a computer to entice a minor to

engage in sexual activity, 18 U.S.C. § 2422(b); and possessing

child pornography, 18 U.S.C. § 2252(a)(4)(B).            United States v.

Brian Schumaker, No. 1:07-cr-00289 (N.D. Ga. Aug. 2, 2011) (ECF

No. 302). 1    The trial court sentenced him to a total of 360-

months imprisonment.        Id.   The United States Court of Appeals

for the Eleventh Circuit affirmed the convictions and sentence.

United States v. Schumaker, 479 F. App'x 878 (11th Cir.) (per

curiam), cert. denied, 568 U.S. 926 (2012).

       Petitioner filed the instant petition on February 20, 2020.

ECF No. 1.      The Court originally administratively terminated the

petition as Petitioner did not submit the Clerk’s form for §

2241 petitions.       ECF No. 2.    Petitioner thereafter submitted a

motion to add co-defendants, ECF No. 4, and an amended petition,

ECF No. 5.      The Court reopened the matter for review.

II.    DISCUSSION

       A.   Legal Standard

       Petitioner brings this petition for a writ of habeas corpus

as a pro se litigant.        The Court has an obligation to liberally




1   The Court takes judicial notice of these public filings.

                                       2
  Case 1:20-cv-01847-NLH Document 7 Filed 10/02/20 Page 3 of 6 PageID: 82



construe pro se pleadings and to hold them to less stringent

standards than more formal pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v. Attorney

Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended

(Sept. 19, 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)).    A pro se habeas petition and any supporting

submissions must be construed liberally and with a measure of

tolerance.

     Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that Petitioner is not entitled to relief.          28 U.S.C. §

2254 Rule 4 (made applicable through Rule 1(b)); see also

McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v. Ryan, 773

F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S. 1025 (1989).

     B.    Analysis

     Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”         Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).       Generally, a challenge to the

validity of a federal conviction or sentence must be brought

under 28 U.S.C. § 2255.     See Jackman v. Shartle, 535 F. App’x

87, 88 (3d Cir. 2013) (per curiam) (citing Okereke v. United

States, 307 F.3d 117, 120 (3d Cir. 2002)).         “[Section] 2255

expressly prohibits a district court from considering a

                                    3
  Case 1:20-cv-01847-NLH Document 7 Filed 10/02/20 Page 4 of 6 PageID: 83



challenge to a prisoner’s federal sentence under § 2241 unless

the remedy under § 2255 is ‘inadequate or ineffective to test

the legality of his detention.’”        Snyder v. Dix, 588 F. App’x

205, 206 (3d Cir. 2015) (quoting 28 U.S.C. § 2255(e)); see also

In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997).

     In the Third Circuit, prisoners may use § 2241 to challenge

their sentences after two conditions are satisfied: (1) there

must be “a claim of actual innocence on the theory that [the

prisoner] is being detained for conduct that has subsequently

been rendered non-criminal . . . in other words, when there is a

change in statutory caselaw that applies retroactively in cases

on collateral review,” and (2) “the prisoner must be ‘otherwise

barred from challenging the legality of the conviction under §

2255.’”   Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d

Cir. 2017) (quoting United States v. Tyler, 732 F.3d 241, 246

(3d Cir. 2013)).    “It matters not whether the prisoner’s claim

was viable under circuit precedent as it existed at the time of

his direct appeal and initial § 2255 motion.         What matters is

that the prisoner has had no earlier opportunity to test the

legality of his detention since the intervening Supreme Court

decision issued.”    Id.

     Petitioner has raised his argument regarding the enactment

of 18 U.S.C. § 3231, which grants the district courts “original

jurisdiction, exclusive of the courts of the States, of all

                                    4
  Case 1:20-cv-01847-NLH Document 7 Filed 10/02/20 Page 5 of 6 PageID: 84



offenses against the laws of the United States,” on several

occasions.   The Eleventh Circuit rejected that argument on

Petitioner’s direct appeal:

     With regard to subject-matter jurisdiction, we conclude
     from the record that Schumaker's arguments concerning 18
     U.S.C. § 3231 are meritless.     First, in each federal
     criminal appeal that we and our predecessor court, the
     former Fifth Circuit, have heard since 1948, we have
     implicitly recognized the legitimacy of 18 U.S.C. §
     3231. Second, even if 18 U.S.C. § 3231 was not properly
     enacted, its predecessor in 28 U.S.C. § 41(2), provided
     a proper grant of jurisdiction to the district court
     regarding criminal cases.       Finally, we find this
     argument to be “unbelievably frivolous.”

United States v. Schumaker, 479 F. App'x 878, 882 (11th Cir.

2012) (quoting United States v. Collins, 510 F.3d 697, 698 (7th

Cir. 2007)).   He raised the claim again in his motion under §

2255, which the trial court rejected.        Schumaker v. United

States, No. 1:07-cr-289, 2016 WL 3251997, at *2 (N.D. Ga. June

13, 2016).   Undeterred, Petitioner unsuccessfully raised the

argument again in a petition under § 2241 in the District of

Columbia.    Schumaker v. Ortiz, No. 19-3138, 2020 WL 95723, at *1

(D.D.C. Jan. 8, 2020), appeal filed, No. 20-7022 (D.C. Cir. Feb.

28, 2020).

     Petitioner has argued several times that 18 U.S.C. § 3231

is invalid, including in his direct appeal and motion under §

2255.   Therefore, this Court lacks jurisdiction to consider the

claim under § 2241.    Bruce, 868 F.3d at 180.       The Court will




                                    5
  Case 1:20-cv-01847-NLH Document 7 Filed 10/02/20 Page 6 of 6 PageID: 85



dismiss the motion to add co-defendants because it lacks

jurisdiction over the petition itself.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.     Because Petitioner has already

filed a motion under § 2255, he cannot file a second or

successive motion without the permission of the Eleventh

Circuit.   28 U.S.C. §§ 2244, 2255(h).       The Court finds that it

is not in the interests of justice to transfer the petition

because the Eleventh Circuit has already rejected the argument

raised in the petition.     Nothing in this opinion should be

construed as preventing Petitioner from asking permission from

the Eleventh Circuit himself if he so chooses.

III. CONCLUSION

     For the foregoing reasons, the petition for writ of habeas

corpus will be dismissed for lack of jurisdiction.          The motion

to add co-defendants will be dismissed as moot.

       An appropriate order will be entered.




Dated: October 2, 2020                    s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    6
